DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 8 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 8 is drawn to an invention that is a distinct product from the invention of claims 1 and 7. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs.  The invention of claim 8 has a heat pipe attached to both the lamp house part and the optical system housing part and transports heat of the lamp house part to the optical system housing part. This design is not found in the invention of claims 1 and 7. The invention of claims 1 and 7 has a heat pipe that takes heat away from the housing, a heat transfer plate, and a radiation fin which are not found in the invention of claim 8.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution 8 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gunji (US 2015/0109610) in view of Li et al. (US 2009/0195756)

Note: Brackets are used to indicate the paragraph number and parentheses are used to indicate an element in a drawing. Where an element in a drawing is cited to correspond with a claimed element, please see the figures which show the element and the relevant passages in the reference.

With respect to claim 1, Gunji shows spectrometer comprising:
a light source (10);
a sample cell (18) in which a sample flows therein;
an optical sensor (26);
an optical system (16, 20, 22, 24) that guides light from the light source to the sample cell and guides light from the sample cell to the optical sensor, the optical system 
a housing (8) integrally including a lamp house part (8) for housing the light source and an optical system housing part (14) for housing at least the sample cell and the optical system, the lamp house part and the optical system housing part are integrated with each other (integrated via the spacer or without the spacer [0041]) so as to form a single unitary housing (Two elements combined together form a single element. The Examiner does not find that one of ordinary skill in the art would consider it to be unreasonable to call the combined housings (housing 8 with housing 14) as a single unitary housing; and
a cooling mechanism (28, 30, 34, 32) for cooling the lamp house part in the housing; the housing includes a flat surface portion (walls of housing 8) provided in the vicinity of the lamp house part.

Gunji does not show:
a heat pipe that absorbs heat of the lamp house part in the housing and transports the heat to a position away from the housing, a heat transfer plate attached to one end side of the heat pipe, and a radiation fin attached to the other end side of the heat pipe,
the heat transfer plate of the cooling mechanism is in contact with the flat surface portion of the housing.

		Li et al show an LED with a heat dissipation system comprising:
a cooling mechanism (Fig. 4) includes a heat pipe (320, 321, 323, 322) that absorbs heat of the lamp house part (210, 211) in the housing and transports the heat to a 
the heat transfer plate of the cooling mechanism is in contact with the flat surface portion of the housing (see Fig. 5).

At the time of filing of the claimed invention, it would have been obvious to modify the cooling mechanism of Gunji with the cooling mechanism of Li in order to make the spectrometer more compact in size, handle large amount of heat from the light source, and make the system more reliable. Li et al at para. [0005]-[0006].

With respect to claim 7, Li shows the cooling mechanism comprises a fan (31) which blows cooling air to the radiation fin [0016].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The interpretation of “heat pipe” under 35 U.S.C. 112(f) has been withdrawn in light of the evidence provided by Applicant and the amendment of additional structure.
The Examiner thanks Applicant for amending the title to be more informative.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886